Name: Commission Implementing Decision (EU) 2018/1723 of 26 October 2018 on the Rail Baltica cross-border project on the North Sea-Baltic Core Network Corridor (notified under document C(2018) 6969)
 Type: Decision
 Subject Matter: Europe;  organisation of transport;  transport policy;  cooperation policy;  land transport;  European construction
 Date Published: 2018-11-15

 15.11.2018 EN Official Journal of the European Union L 287/32 COMMISSION IMPLEMENTING DECISION (EU) 2018/1723 of 26 October 2018 on the Rail Baltica cross-border project on the North Sea-Baltic Core Network Corridor (notified under document C(2018) 6969) (Only the Estonian, Finnish, Latvian, Lithuanian, Polish and Swedish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1315/2013 of the European Parliament and of the Council of 11 December 2013 on Union guidelines for the development of the trans-European transport network and repealing Decision No 661/2010/EU (1), and in particular Article 47(2) thereof, Whereas: (1) As acknowledged by the 3rd Work Plan for the North Sea-Baltic Core Network Corridor (2), the cross-border project Rail Baltica is expected to play a crucial role in ensuring the functioning of the corridor with an interoperable and efficient connection of the Baltic States with Poland and on to Finland, as well as multimodal connections between sea, rail and road transport. (2) Rail Baltica is implemented as a fast conventional, mixed passenger and freight railway line. Freight and passenger transport flows are expected to increase substantially following the completion of the Rail Baltica project. (3) The Rail Baltica project is a highly complex cross-border project involving five Member States, for which sufficient coordination is an important challenge. In order to support its coordinated and timely implementation, it is necessary to adopt provisions laying down a description of the necessary actions and the timetable for their implementation. This would help achieve the cross-border objectives of the Work Plan for the North Sea-Baltic Corridor. According to that Work Plan, the cross-border project Rail Baltica is to be operational at the earliest possible date and, in any case, by 2030 at the latest. (4) Without prejudice to Article 1(4) of Regulation (EU) No 1315/2013, the remaining budget needed for the full implementation of the cross-border project Rail Baltica is estimated to be at least EUR 5,6 billion. The projects implemented or planned so far are worth close to EUR 1,9 billion and involve Union funding (up to 85 % of eligible costs). It is important to identify the actions necessary to complete the Rail Baltica project so that the related availability of Union, national and regional funding, as well as other relevant types of support, can be planned and fully optimised. (5) The cross-border dimension of the project requires setting up dedicated governance structures. The European Coordinator for the North Sea-Baltic Core Network Corridor and a representative of the Commission should participate in those structures as observers. (6) Estonia, Latvia and Lithuania signed and ratified an intergovernmental agreement, in which they agreed to commit fully to the Rail Baltica project. The company RB Rail AS and national implementing bodies have been established and designated for the implementation of the project. The Rail Baltica Task Force provides for steering and coordination between the ministries of Estonia, Latvia, Lithuania, Poland and Finland. (7) In order to monitor progress of the implementation, Member States should provide the Commission with regular reports on the matter, concerning the sections situated in their respective territories, and notify any delays encountered. (8) The measures provided for in this Decision have been approved by Estonia, Latvia, Lithuania, Poland and Finland. (9) The measures provided for in this Decision are in accordance with the opinion of the Committee referred to in Article 52 of Regulation (EU) No 1315/2013, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision lays down a description of the actions and the implementation timetable for the cross-border project Rail Baltica (Tallinn-PÃ ¤rnu-Riga-PanevÃ Ã ¾ys-Kaunas-Warszawa, with a connection to Vilnius), as well as related governance provisions. Article 2 Actions and timetable Estonia, Latvia, Lithuania and Poland shall ensure the timely implementation of the following actions: (a) by 31 December 2018: (1) consolidated preliminary technical design shall be completed in Estonia, Latvia and Lithuania; (2) strategic environmental assessments shall be completed in Estonia, Latvia and Lithuania (except from Kaunas to Vilnius and from Kaunas to Lithuania/Poland state border); (3) the study on infrastructure management in Estonia, Latvia and Lithuania shall be completed and submitted to the national authorities of Estonia, Latvia and Lithuania; (b) by 30 June 2019: a decision on the management of the built infrastructure shall be concluded by Estonia, Latvia and Lithuania; (c) by 31 December 2020: (1) strategic environmental assessments shall be completed in Lithuania from Kaunas to Lithuania/Poland state border; (2) the spatial (territorial) planning shall be completed and the detailed route alignment approved in Estonia, Latvia and Lithuania (except from Kaunas to Vilnius); (3) construction shall have been started in Estonia, Latvia and Lithuania; (4) the technical design of the railway shall be completed in Estonia, Latvia (central section around Riga) and Lithuania (except from Kaunas to Vilnius and from Kaunas to Lithuania/Poland state border); (5) detailed studies and environmental procedures defining the technical parameters and timeframe for the implementation of the section EÃ k-Poland/Lithuania state border shall be completed in Poland; (d) by 31 December 2021: (1) the land acquisition shall be completed in Estonia, Latvia and Lithuania (except from Kaunas to Vilnius and from Kaunas to Lithuania/Poland state border); (2) the spatial (territorial) planning and strategic environmental assessments shall be completed and the detailed route alignment approved in Lithuania from Kaunas to Vilnius; (3) the technical design shall be completed in Latvia (northern and southern sections); (e) by 31 December 2023: (1) the land acquisition shall be completed in Lithuania from Kaunas to Vilnius and from Kaunas to Lithuania/Poland state border; (2) the technical design of the railway shall be completed in Lithuania from Kaunas to Lithuania/Poland state border and from Kaunas to Vilnius; (f) by 31 December 2025: (1) the railway infrastructure shall be completed as a double-track railway line for mixed traffic, suitable for minimum 740-m long freight trains, electrified, in UIC gauge, in Estonia, Latvia, Lithuania and Poland; (2) the European Rail Traffic Management System (ERTMS) shall be deployed to achieve the full interoperability, in accordance with Commission Implementing Regulation (EU) 2017/6 (3), in Estonia, Latvia, Lithuania and Poland; (3) capacity shall be ensured for the trans-shipment in existing and new rail-road terminals, which shall be connected by a fast conventional double track electrified railway line and European standard gauge (1 435 mm). Article 3 Governance 1. The progress of the actions referred to in Article 2 shall be discussed at least twice a year between the representatives of Estonia, Latvia, Lithuania, Poland and Finland at the intergovernmental (ministerial) Rail Baltica Task Force, with participation of the European Coordinator for the North Sea-Baltic Core Network Corridor and representatives of the Commission. 2. The European Coordinator for the North Sea-Baltic Core Network Corridor and representatives of the Commission and nominated representatives of Poland and Finland shall be invited to participate as observers in the meetings of the Supervisory Board of RB Rail AS. Article 4 Reporting Estonia, Latvia, Lithuania and Poland shall report at least once a year to the Commission and to the European Coordinator for the North Sea-Baltic Core Network Corridor on the progress in implementing the actions referred to in Article 2 and shall notify any delay encountered, specifying the causes for the delay and indicating the corrective measures taken. For this purpose those Member States may use, when appropriate, the content of the Annual Status Reports to be submitted under the Connecting Europe Facility Grant Agreements. Article 5 Review By 31 December 2023 at the latest, the Commission shall, after consultation with Estonia, Finland, Latvia, Lithuania and Poland and with the assistance of the European Coordinator for the North Sea-Baltic Core Network Corridor carry out a review of the actions and of the timetable referred to in Article 2. Article 6 This Decision is addressed to the Republic of Estonia, the Republic of Latvia, the Republic of Lithuania, the Republic of Poland and the Republic of Finland. Done at Brussels, 26 October 2018. For the Commission Violeta BULC Member of the Commission (1) OJ L 348, 20.12.2013, p. 1. (2) See Work Plan at https://ec.europa.eu/transport/themes/infrastructure/north-sea-baltic_en (3) Commission Implementing Regulation (EU) 2017/6 of 5 January 2017 on the European Rail Traffic Management System European deployment plan (OJ L 3, 6.1.2017, p. 6).